Citation Nr: 1402399	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  07-37 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for prurigo nodules, claimed as a skin disability.

2.  Entitlement to service connection for a psychiatric disability to include posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to November 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in October 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified during a hearing before a Veterans Law Judge in November 2009.  A transcript of the hearing is of record.  The Veteran was notified that this Judge was no longer employed by the Board in July 2013.  He was instructed that if he did not respond to this letter within 30 days, the Board would assume that he did not wish to have another hearing before a Veterans Law Judge currently employed by the Board.  The Veteran returned the form without indicating whether he would like another hearing and if so, the type of hearing.  The Veteran was sent a clarification letter in November 2012.  He responded in December 2013 that he did not wish to appear at a hearing and to consider his case on the evidence of record.  

The Board remanded these matters in January 2010 for further evidentiary development.  The RO continued the denial of the claims as reflected in the November 2011 supplemental statement of the case (SSOC) and returned these matters to the Board for further appellate consideration.

The issue of entitlement to a psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence shows that the Veteran's current skin disability of prurigo nodules is not related to active military service.


CONCLUSION OF LAW

Prurigo nodules was not incurred in or aggravated during active service.  38 U.S.C.A § 1110 (West 2002); 38 C.F.R § 3.303 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to a claim for service connection for a disability, the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of the claim: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, upon receipt of an application for a service-connection claim, VA must review the information and the evidence presented with the claim and provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application including notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id.

A letter dated in December 2006 satisfied the duty to notify provisions prior to the initial AOJ decision.  Specifically, the letter advised the Veteran what information and evidence was needed to substantiate his service connection claim for a skin disability.  The Veteran was informed of the criteria for assignment of a disability rating and effective date in the event service connection was granted.  The letter also informed the Veteran of his and VA's respective duties for obtaining evidence.  The letter requested that he provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran.  

Regarding VA's duty to assist, VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims.  In this regard, the claims file contains the Veteran's service treatment records, service personnel records, private treatment records, VA treatment records, VA examination reports dated in April 1977 and November 2010, lay statements and a Board hearing transcript.  

The November 2010 VA examination report reflects that the examiner conducted a review of the Veteran's claims file in addition to obtaining an oral history and providing an evaluation of the Veteran.  Following the above, the examiner provided an assessment of the Veteran's skin disability and he provided an explanation for his opinion, which appear to be based on the evidence of record and reflects consideration of medical principles.  Accordingly, the Board concludes that the examination is adequate for adjudication purposes.  

The issue of entitlement to service connection for a skin disability was remanded in January 2010 to provide the Veteran with a VA examination and etiological opinion.  The record contains a November 2010 VA examination report that addresses the questions raised by the Board and it was supported by an adequate explanation.  Accordingly, the Board finds that there has been substantial compliance with the January 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The record also presents no basis for further development to create any additional evidence to be considered in connection with the matters currently under consideration.  The Board finds that all relevant facts have been developed properly and sufficiently in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.  Under these circumstances, the Board finds that the Veteran is not prejudiced by appellate consideration of the claims on appeal at this juncture, without directing or accomplishing any additional notification and/or development action.

II.  Criteria and Analysis

The Veteran contends his current skin disability is due to his active military service.  Specifically, he asserts that his current skin disability is related to a skin disorder that was diagnosed during active military service.

Service connection may be granted to a veteran for a disability resulting from a disease or injury incurred in or aggravated by military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).  Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing the Veteran's claim, the Board must determine whether the Veteran has the claimed disorder.  Private treatment records indicate that the Veteran has a diagnosis of psoriasis and chronic dermatitis.  A VA examination dated in November 2010 also provides a diagnosis of tinea cruris (which is already service-connected) and prurigo nodularis.  Accordingly, the Veteran has a current diagnosis of a skin disability.  

The Veteran's service treatment records show that he sought treatment for a skin rash in February 1971.  He was diagnosed with tinea corpus.  There was no evidence of treatment for or a diagnosis of prurigo nodularis or any other skin disability during military service.  The November 1973 separation examination reveals that the Veteran had a normal skin evaluation.  A June 1973 report of medical history as part of an examination with the Reserves shows that the Veteran indicated that he had a history of skin disease.  However, the June 1973 Reserve examination shows that the Veteran's skin was normal.  

The Board observes that the Veteran contends that his skin disability began during active duty and has continued following service.  In this case, the Veteran is competent and credible to report the onset and recurrent or persistent nature of a skin rash.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Layno v. Brown, 6 Vet. App. 465, 469-470 (1994) (finding lay testimony competent when it concerns features or symptoms of injury or illness).  Nonetheless, the Veteran's current skin disabilities are not listed as a chronic disease under VA regulations.  See 38 C.F.R. § 3.309(a) (2012).  Therefore, utilizing continuity of symptomatology in an effort to establish the second and third elements under 38 C.F.R. § 3.303(b) does not apply in this case.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a)). 

Furthermore, although the Veteran is competent to report that he experienced a recurrent skin rash, he is not competent to determine the skin rash is a symptom of or related to his prurigo nodules.  In this regard, the November 2013 VA examiner determined that the Veteran's current tinea cruris is consistent with what he was diagnosed with in service and from his reports of what he has experienced off and on throughout his adult life.  However, the examiner noted that the prurigo nodularis is an unrelated skin problem.  Thus, the competent medical evidence of record reflects that the recurrent skin problem since service is a separate skin disease than the prurigo nodularis.

With respect to the issue of whether the Veteran's current skin disability (other than tinea cruris) is related to active military service, the record contains a negative medical opinion.  After reviewing the claims file, obtaining an oral history from the Veteran and physically evaluating the Veteran's skin, a VA examiner in November 2010 provided the opinion that the Veteran's prurigo nodules are unrelated to the skin problems in active military service.  She noted that there is no mention of prurigo nodules during his service and it is unrelated to the Veteran's tinea corpus and tinea cruris that the Veteran had in service.  The examiner's opinion is persuasive and probative as he provided an explanation that was based on medical principles and the evidence of record.  See Nieves-Rodriguez, 22 Vet. App. at 304.

Based on the evidence discussed above, the Board finds that the preponderance of the evidence is against the claim and the benefit of the doubt rule is not for application.  See 38 U.S.C.A. § 5107.  Accordingly, entitlement to service connection for prurigo nodules is not warranted.


ORDER

Entitlement to service connection for prurigo nodules is denied.




REMAND

The Veteran was provided with a VA examination and opinion in November 2010 with respect to his service-connection claim for a psychiatric disability.  The examiner determined that the Veteran did not meet the criteria for PTSD as he did not report any flashbacks, nightmares or intrusive thoughts about any traumatic events that might have occurred in Vietnam.  She determined that the Veteran has a major depressive disorder.  The examiner provided the opinion that the depression is less likely than not due military service and that the depression is recently due to his stepson's death and his inability to work.  VA treatment records show that the Veteran has a current diagnosis of PTSD and depression.  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Furthermore, the medical records reveal that he experienced symptoms of depression and he was provided with a diagnosis of depression prior to the death of the Veteran's stepson and the loss of his job.  The examiner also did not discuss the statements from the Veteran and his wife that discuss his current psychiatric symptoms.  In light of the foregoing, the Board finds that the Veteran should be provided with another VA examination to determine if his current diagnosis of PTSD and/or depression is related to active military service (specifically, fear of hostile military activity). 

The Board also concludes that any outstanding VA treatment records should be associated with the claims file.  Not only is this fulfilling the duty to assist, but all such records are constructively part of the record before the Board even when they are not actually contained in the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1. Obtain any VA treatment from October 2007 to the present.  A response, negative or positive, should be associated with the claims file.  Requests must continue until the RO/AMC determines that the records sought do not exist or that further efforts to obtain those records would be futile.

2. After completing the foregoing and associating any outstanding records with the claims file, schedule the Veteran with a VA psychiatric examination by a VA psychologist or psychiatrist to determine the identity and etiology of any psychiatric disorder that may be present to include PTSD.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report.  The examiner is directed to administer all necessary psychological testing of the Veteran, and to prepare a report which fully discusses his symptomatology and test findings as related to the diagnostic criteria for PTSD and other pertinent psychiatric disorders.  After reviewing all pertinent records associated with the claims file and conducting an evaluation of the Veteran, the examiner is requested to identify all of the Veteran's psychiatric disorders in accordance with DSM-IV.

a. If PTSD is diagnosed, the examiner must identify the stressor(s) supporting the diagnosis.  The examiner should specifically determine whether the Veteran's PTSD is at least as likely as not (i.e., a 50 percent probability or greater) related to the verified stressor of fear of hostile military or terrorist activity consistent with the circumstances of the Veteran's service in the Republic of Vietnam.



b. If the examiner determines that the Veteran does not have PTSD, he or she must address the November 2006 and April 2007 VA treatment records that document a current diagnosis of PTSD and any other additional treatment records that may be associated with the record that reflects the diagnosis of PTSD.  

c. If a psychiatric disorder other than PTSD is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or more probability) that the psychiatric disorder had its onset during, or is otherwise related to, the Veteran's active military service.

In determining whether the Veteran has PTSD or any other psychiatric disorder that is related to service, the examiner is asked to review and discuss the lay statements in the claims file, lay statements from the Veteran during the examination and the medical evidence of record. 

The examiner should provide an explanation for all conclusions reached. 

3. Upon completion of the foregoing, readjudicate the Veteran's claim of entitlement to service connection for a psychiatric disorder to include PTSD, based on a review of the entire evidentiary record.  If the benefit sought on appeal remains denied, provide the Veteran and his representative with a supplemental statement of the case and the opportunity to respond thereto.  Thereafter, subject to current appellate procedure, the case should be returned to the Board for further consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


